    Case 1:17-cv-02987-JPO-KHP Document 347 Filed 10/26/20 Page 1 of 2



                                                                         10/26/2020
UNITED STATES DISTRICT COURT SOUTHERN
DISTRICT OF NEW YORK
                                                  17-CV-2987 (JPO) (KHP)
LUIS RAMIRO AVILES, et al.,


                        -v-

S&P GLOBAL, INC., et al.,


FERNANDO RAUL BENEDETTO, et                       17-CV-6087 (JPO) (KHP)
al.,


                        -v-

ATC REALTY FIFTEEN, INC., et al.,
                                    Defendants.
                                                  17-CV-7034 (JPO) (KHP)
HORACIO NESTOR ACEBEDO, et al.,


                            -v-

ATC REALTY FIFTEEN, INC., et al.,

FREDERICO ALVAREZ, et al.,
                                                  18CV-128 (JPO) (KHP)
                            -v-

ATC REALTY FIFTEEN, INC., et al.,

HECTOR JORGE ARECO, et al.,
                                                  18-CV-2416 (JPO) (KHP)
                            -v-

ATC REALTY FIFTEEN, INC., et al.,
      Case 1:17-cv-02987-JPO-KHP Document 347 Filed 10/26/20 Page 2 of 2




          ORDER SCHEDULING TELEPHONIC CASE MANAGEMENT CONFERNCES

                A series of telephonic Case Management conferences in this matter are hereby

scheduled for the following dates. The parties shall file a joint status letter that includes

agenda items three business days in advance of each conference. The letters shall be no

more than five pages in length. Counsel is directed to call into the court conference line at the

scheduled times. Please dial (866) 434-5269 Code: 4858267.

       Tuesday, January 19, 2021 at 11:00 a.m.

       Tuesday, March 02, 2021 at 10:00 a.m.

       Tuesday, April 13, 2021 at 10:00 a.m.

       Tuesday, May 11, 2021 at 10:00 a.m.

       Tuesday, June 15, 2021 at 10:00 a.m.

       Tuesday, July 13, 2021 at 10:00 a.m.

       Tuesday, August 17, 2021 at 10:00 a.m.

       Tuesday, September 14, 2021 at 10:00 a.m.

       Tuesday, October 12, 2021 at 10:00 a.m.

       Tuesday, November 16, 2021 at 10:00 a.m.



       SO ORDERED.

DATED:         New York, New York
               October 26, 2020

                                                     ______________________________
                                                     KATHARINE H. PARKER
                                                     United States Magistrate Judge
